DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
 
Response to Amendment
	Applicant’s response filed September 27, 2021 acknowledged by the Examiner.
	Claims 1-3, 5, 8-17 are pending in the current action. 

Response to Arguments
With respect to claim 1 and 15, Applicant argues that Grim in view of Schultz does not meet each limitation of the amended claim. While the Applicant’s argument are not found persuasive, a new grounds of rejection has been made in light of prior art the better meets the claim limitations. 
Grim remains the primary reference in the rejection as it continues to share structural and functional characteristics with the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grim (US 5823981) in view of Gramza et al (US 2007/0167891).
With respect to claim 1, Grim discloses A knee brace comprising: a flexible fabric substrate configured to encircle the knee of a wearer and to extend above and below the wearer's knee (Fig 1- Fig 4, fabric 28 of inner layer 14; col 6 ln 25-30, flexible knitted material); a first elastomeric member secured to an outward-facing surface of the flexible fabric substrate (Fig 1-Fig 4, elastomeric member 12; col 5 ln 20-25, elastomeric neoprene rubber), the first elastomeric member extending through an arc of between 180 and 320 degrees about the wearer's patella and being configured to reduce loads on the knee joint (Fig 1-Fig 4, first elastomeric member 12 divided into sections 26, combinations of sections 26 interpreted to be in an arc of between 180-320 degrees around the patella); a second elastomeric member spaced apart from the first elastomeric member and secured to the outward-facing surface of the flexible fabric substrate, the second elastomeric member being disposed medially of the wearer's patella (Fig 1-Fig 4, col 7 ln 45-55, second elastomeric material 44, stitched to layer 12 and spaced apart there from by the stays 42 inwardly despite not being spaced apart laterally, neoprene elastomer); and a third elastomeric member secured to an inward-facing surface of the flexible fabric substrate that is configured to face the knee of the wearer in an opposite direction from the outward-facing surface, the third elastomeric member comprising: one or more bars extending laterally away from the wearer's patella (Annotated Fig 3, col 7 ln 60-70, inner resilient member 46 comprising elastomeric material 48; Examiner interprets “one or more” to be one).  
Grim is silent on and a third elastomeric member disposed entirely to one of a lateral or medial side of the wearer's patella, the third elastomeric member comprising: a plurality of bars extending horizontally away from the wearer's patella, and one or more bars extending laterally away from the wearer's patella at an angle with respect to each of the plurality of bars extending horizontally.
Gramza et al teaches an analogous outer surface support system 58 ([0051]) and inner patella support system (Fig 3, inner surface of brace 10 with support system 42/44/34) having two separate inflatable side members 44/44, both inner side members are disposed entirely to one of a lateral or medial side of the wearer's patella (Fig 3), the third elastomeric member comprising: a plurality of bars extending horizontally away from the wearer's patella (Annotated Fig 3, series of horizontally extending bars shown, including channel 48 and the top and bottom of the side members 44), and one or more bars 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner elastomeric member of Grim to have the side member extensions as taught by Gramza et al in order to better support the medial and lateral side of the knee and thus to improve rehabilitation and orthotic effects of the brace (Gramza et al [0018]).


    PNG
    media_image1.png
    360
    483
    media_image1.png
    Greyscale

Annotated Fig 1, Grim

    PNG
    media_image2.png
    1132
    1280
    media_image2.png
    Greyscale

Annotated Fig 3, Gramza et al
With respect to claim 3, Grim/Gramza et al discloses The knee brace of Claim 1, wherein the first elastomeric member is configured to apply a frontal plane force so as to decrease pressure in at least one of the medial and lateral knee compartments (Grim Fig 1-Fig 4, elastomeric member 12 capable of the claimed function as it would apply a force to both the medial and lateral knee, structure would distribute pressure in claimed areas).  
With respect to claim 5, Grim/Gramza et al discloses The knee brace of Claim 1, wherein at least a portion of the first elastomeric member extends laterally of the wearer's patella (Grim Fig 1-Fig 4, first elastomeric member 12 shown to extend medial and laterally of the patella).  
With respect to claim 10, Grim/Gramza et al discloses The knee brace of Claim 1, wherein the first elastomeric member has a thickness of between about 0.3 mm and about 5 mm (Grim col 5 ln 45-50, elastomeric member 12 is at least 1/16 inch- 1.6mm).  
With respect to claim 11, Grim/Gramza et al discloses The knee brace of Claim 1, wherein the flexible fabric substrate comprises a generally tubular sleeve (Grim Fig 1-Fig 4, fabric12 shown to be a sleeve).  
With respect to claim 12, Grim/Gramza et al discloses The knee brace of Claim 1, wherein the flexible fabric substrate comprises a wrap-around (Grim Fig 1-Fig 4, wrap around strap 39/36).  
With respect to claim 14, Grim/Gramza et al discloses The knee brace of Claim 1, wherein the first elastomeric member is joined to the flexible fabric substrate without adhesive (Grim col 6 ln 60-65, flame lamination instead of adhesive).  
With respect to claim 15, Grim discloses A method of manufacturing a knee brace, the method comprising: providing a flexible fabric substrate configured to encircle the knee of a wearer and to extend above and below the wearer's knee (Fig 1- Fig 4, fabric 28 of inner layer 14; col 6 ln 25-30, knitted material); securing a first elastomeric member to an outward-facing surface of the flexible fabric substrate in a pattern selected to reduce loads on the knee joint (Fig 1-Fig 4, elastomeric member 12; col 5 ln 20-25, elastomeric neoprene rubber), the first elastomeric member extending through an arc of between 180 and 320 degrees about the wearer's patella (Fig 1-Fig 4, first elastomeric member 12 divided into sections 26, combinations of sections 6 interpreted to be in an arc of between 180-320 degrees around the patella); securing a second elastomeric member to the outward-facing surface of the flexible fabric substrate such that the second elastomeric member is spaced apart from the first elastomeric member and disposed medially of the wearer's patella (Fig 1-Fig 4, col 7 ln 45-55, second elastomeric material 44, stitched to layer 12 and spaced apart there from by the stays 42, neoprene elastomer); and securing a third elastomeric member to an inward-facing surface of the flexible fabric substrate and configured to face the knee of the wearer in an opposite direction from the outward-facing surface, the third elastomeric member comprising one or more bars extending away from the wearer's patella at an angle with respect to each of the plurality of bars extending horizontally (Annotated Fig 3, col 7 ln 60-70, inner resilient member 46 comprising elastomeric material 48, Annotated Fig 1, extended away).  

Gramza et al teaches an analogous outer surface support system 58 ([0051]) and a third inner patella support system (Fig 3, inner surface of brace 10 with support system 42/44/34) having two separate inflatable side members 44/44, that are entirely to one of a lateral or medial side of the wearer's patella (Fig 3), comprising a plurality of bars extending horizontally away from the wearer's patella (Annotated Fig 3, series of horizontally extending bars shown, including channel 48 and the top and bottom of the side members 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner elastomeric member of Grim to have the side member extensions as taught by Gramza et al in order to better support the medial and lateral side of the knee and thus to improve rehabilitation and orthotic effects of the brace (Gramza et al [0018]).
With respect to claim 17, Grim/Gramza et al discloses The method of Claim 15, wherein the first elastomeric member is applied to a thickness of between about 0.3 mm and about 5 mm (Grim col 5 ln 45-50, elastomeric member 12 is at least 1/16 inch- 1.6mm).  

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grim/Gramza et al as applied to claim 1 above, further in view of Szlema et al (US 6149616).
With respect to claim 2, Grim/Gramza et al discloses The knee brace of Claim 1.
Grim/Gramza et al is silent on wherein the first elastomeric member is configured to apply pressure non-uniformly about the wearer's patella.  
Szlema teaches an analogous first elastomeric member 50 configured to apply pressure non-uniformly about the wearer's patella (Fig 11, recess 55 would apply a different pressure to the patella compared to members 50a/50b thus the elastomeric member as a whole is not uniform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first elastomeric member of Grim/Gramza et al to have a recess as taught by Szlema in order to better fit the muscles of the user (Szlema col 8 ln 63-67).
With respect to claim 9, Grim/Gramza et al discloses The knee brace of Claim 1.
Grim/Gramza et al is silent on wherein the first elastomeric member comprises silicone.  
Szlema teaches an analogous elastomeric member 50 comprised of silicone (col 18 ln 25-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first elastomeric member of Grim/Gramza et al to be silicone as taught by Szlema in order to obtain the correct deformation and elastic properties required by the user (Szlema col 18 ln 25-29).

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grim/Gramza et al as applied to claim 1 above, further in view of Farrow et al (US 2010/0056973).
With respect to claim 8, Grim/Gramza et al discloses The knee brace of Claim 1.
Grim/Gramza et al is silent on wherein the third elastomeric member has a dimpled surface.
Farrow et al teaches an analogous inner pad with a dimpled surface (Fig 32/Fig 33, [0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner/third elastomeric members of Grim/Gramza et al to be dimpled as taught by Farrow et al in order to allow for a more breathable device (Farrow et al [0129]).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grim/Gramza et al as applied to claim 1 above, further in view of Reinhardt et al (US 2006/0041214).
With respect to claim 13, Grim/Gramza et al discloses The brace of Claim 1.
Grim/Gramza et al is silent on wherein the flexible fabric substrate comprises at least a first region and a second region, the second region having a higher modulus of elasticity than the first region.
Reinhardt et al. teaches an analogous sleeve with a first region 15 and a second region 2 the second region having a higher modulus of elasticity than the first region ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Grim/Gramza et al to have the gusset region as taught by Reinhardt et al in order to allow for bending of the knee (Reinhardt et al [0018]).
With respect to claim 16, Grim/Gramza et al discloses The method of Claim 15.
Grim/Gramza et al is silent on wherein the first elastomeric member is applied by an injection molding process.
Reinhardt et al. teaches an analogous flexible substrate ([0013], [0018], flexible substrate is stocking 2) wherein an analogous elastomeric member ([0013], elastomeric member is silicone member 5) is applied by an injection molding process (the step of applying is interpreted to be the creation of the elastomeric members and the subsequent attachment as stated in the parent claim above- [0004], it is known in the art to have an insert 5 created via an injection molded process and to glue the elastomeric insert to a substrate-[0004], [0013]- as this step involves injection molding thus it is interpreted to be an injection molding process) for a connection between the substrate and elastomeric member according to manufacturing limitations of the user ([0004]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applying step of Grim/Gramza et al to be the applying step/injection molding process as taught by Reinhardt et al (thus the step includes injection molding creation and gluing to the substrate) in order to have a known and effective way of creating and attaching the elastomeric remembers to the sleeve/substrate (Reinhardt et al [0004], [0013], [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM BAKER/Examiner, Art Unit 3786